Citation Nr: 1541211	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-18 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD) with depression, alcohol and drug abuse.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD with depression, alcohol and drug abuse and depressive disorder.

3.  Entitlement to service connection for sexual dysfunction.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's petition to reopen a claim of entitlement to service connection for PTSD with depression, alcohol and drug abuse.  

In May 2009, the Veteran requested a videoconference hearing before the Board.  However, on March 11, 2010, the Veteran requested that his hearing be cancelled.  Therefore, the Board deems his request for a hearing withdrawn.  See 38 C.F.R. 
§ 20.704(e) (2014).

In July 2012, the Board remanded the Veteran's petition to reopen a claim of entitlement to service connection for PTSD with depression, alcohol and drug abuse.  In August 2014, the Board denied the Veteran's claim.  The Veteran appealed the Board's August 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in April 2015, the Court vacated the Board's August 2014 denial and remanded this matter for compliance with the instructions included in an April 2015 Joint Motion for Remand (JMR). 

The issue on the merits has been recharacterized as reflected on the title page in order to fully consider all diagnoses of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for sexual dysfunction and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2005 RO decision denied service connection for PTSD with depression and alcohol and drug use; the Veteran did not appeal that decision, nor was new and material evidence received within one year of its issuance.

2.  The evidence received more than one year since the December 2005 RO decision is neither cumulative nor redundant and raises a reasonable probability of substantiating the claims for service connection for PTSD with depression and alcohol and drug use.

3.  The Veteran's current acquired psychiatric disorder, to include PTSD with depression, alcohol and drug abuse and depressive disorder, is related to his military service.


CONCLUSIONS OF LAW

1.  The December 2005 RO decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
2.  New and material evidence has been received to reopen the previously denied claim for service connection for PTSD with depression and alcohol and drug use.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD with depression, alcohol and drug abuse and depressive disorder, are met.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

The RO denied service connection for PTSD with depression, alcohol and drug abuse in a December 2005 rating decision the basis that there was no evidence of combat participation or a corroborated stressor (i.e., a particularly traumatic event during his service).  The Veteran did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the December 2005 decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent evidence received since the December 2005 denial of the Veteran's claim for PTSD with depression, alcohol and drug abuse includes: court documents, VA examination reports, and a private psychiatric evaluation.

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for PTSD with depression, alcohol and drug abuse has been received.  The court documents and the examination reports are not cumulative and redundant of evidence already of record.  They are also material, as they corroborate the Veteran's asserted stressor and suggest that the Veteran's current psychiatric disability had its onset in service.  For these reasons, the Board finds that the additional evidence received since the December 2005 decision is new and material to reopen service connection for PTSD with depression, alcohol and drug abuse, and the claim is reopened.  38 C.F.R. § 3.156.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran asserts that his acquired psychiatric disorder is a result of his active service.  He specifies that, while he was on leave during active duty, he witnessed the murder of his sister.  Following that incident, he has continuously experienced significant guilt, depression, nightmares, trouble sleeping, and began to use drug and alcohol as coping mechanism.  The Veteran has also reported other stressors, including being raped by two men while on active duty, as well as viewing dead bodies in Vietnam.

Based on a review of the evidence under the laws and regulations as set forth above, the Board finds that service connection for an acquired psychiatric disorder is warranted.

First, the medical evidence of record demonstrates treatment for, and current diagnoses of, PTSD with depression and drug and alcohol abuse, as well as depressive disorder.  See, e.g., VA mental health treatment records dated September 2009 to March 2011; see also December 2012 VA examination and July 2015 psychiatric evaluation.  Thus, element (1) of a service connection claim is satisfied.

Further, a review of VA and private treatment records and examination reports dated from November 1996 to July 2015 demonstrate that the Veteran has also provided consistent statements as to traumatic events during service, to include witnessing his sister's murder.  Moreover, the evidence of record corroborates this consistently asserted stressor.  Specifically, February 1970 court documents pertaining to the conviction of the murderer of the Veteran's sister, as well as a subpoena requesting the Veteran to testify as a witness, verify that the Veteran witnessed his sister's death during active duty.  Accordingly, element (2) of a service connection claim is satisfied.

Finally, with regard to the third element of service connection, medical nexus, the record contains conflicting opinions for and against the claim.  Specifically, the December 2012 VA examiner found that the Veteran's acquired psychiatric disorder, then diagnosed as depressive disorder, was less likely as not related to military service.  Contrarily, in a July 2015 report, R.B.N., M.D., D.F.A.P.A., concluded after interview and mental status examination that the Veteran's PTSD as well as his depression was caused by his experiences while on active duty.  Both of the opinions of the December 2012 and July 2015 examiners appear to have been based upon a thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history and medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Given both positive and negative nexus opinions of seemingly equal probative value, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran's current acquired psychiatric disorder is related to his in-service stressors.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In conclusion, for reasons and bases expressed above, the benefit sought on appeal is granted.


ORDER

New and material evidence having been received, the petition to reopen service connection for PTSD with depression, alcohol and drug abuse and is granted.

Service connection for an acquired psychiatric disorder, to include PTSD with depression, alcohol and drug abuse and depressive disorder, is granted.



REMAND

By rating action dated in January 2014, the RO denied entitlement to service connection for sexual dysfunction and a TDIU.  In February 2014, the Veteran filed a notice of disagreement with that decision.  As Statement of the Case has not been provided, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case addressing entitlement to service connection for sexual dysfunction and entitlement to a TDIU. Advise the Veteran of the procedural requirements to continue an appeal of the issues. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


